DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The instant applicant has been transferred to the current Examiner from Examiner Ton.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/8/2022 has been entered.
Claims 1-13, 17, 19, 21-22, 24-33 have been canceled, claim 36 is newly added, and claims 14-16, 18, 20, 23 and 34-36 have been considered on the merits. All arguments have been fully considered. 
 
Claim Objections
Claim 14 is objected to because of the following informalities:  the term “low serum or serum free media” in lines 18-19 would be more appropriate as “a low serum or a serum free medium.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16, 18, 20, 23 and 34-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 discloses the tern “low serum” in line 18. The term “low” in claim 14 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The instant specification discloses examples of low serum however there is definition given to determine the scope of the term. Thus it is not clear what the scope of the term “low” is intended. Clarification is required. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-16, 18, 20, 23 and 34-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claim 14 discloses the limitations of “(b) screening cells to select cells having a modified genome, (c) sorting cells having the modified genome from cells without the modified genome and consolidating the sorted cells having the modified genome to produce a pooled sample, wherein sorting is performed via an automated sorting unit configured to simultaneously process multiple cell samples in parallel, (d) imaging the pooled sample to determine whether the pooled sample is a monoclonal or polyclonal cell population, (e) analyzing a cell of the cell population of (d) thereby verifying the cell has the modified genome, wherein analyzing comprises a polymerase chain reaction; and (f) expanding cells of the monoclonal cell population to generate a daughter plate having a monoclonal cell population, wherein prior to or concurrently with step (a) cells are grown in low serum or serum free media, and wherein the method steps are automated and performed on an automated system comprising controller software having functionality to control automation of the gene editing system.” 
Claim 34 discloses that the cells are iPSCs generated prior to contacting with the editing reagent.
Claim 36 discloses the cells are sorted using FACS.
However, these limitations are not supported by the specification of the originally filed application. 
These limitations were introduced by the claim amendments filed on 3/12/2018, 4/17/2019, 1/15/2020, 8/7/2020, 3/15/2021, 11/19/2021 and the current amendment filed on 8/8/2022. 
	The instant specification discloses an embodiment directed to a method for producing genetically engineered cells, the method comprising (a) contacting cells with an editing reagent to modify the cellular genome, (b) screening cells to select cells having a modified genome, and (c) sorting cells having a modified genome from cells without a modified genome, wherein the method steps are automated. In some embodiments, the method comprises automated plating of cells, and/or automated passaging of cells. The editing reagent can comprise, for example, a nuclease, a viral vector, or a plasmid. In one embodiment, the vector is a viral vector. The plasmid can be a DNA plasmid or an RNA plasmid. In a preferred embodiment, the method produces a monoclonal population of genetically engineered cells (para. [0021] of PGPub). 
There is no other disclosure with regard to the method of producing genetically engineered cells. Except the paragraph [0021], the specification is directed to a method for generating iPSCs by reprogramming somatic cells. The figures of the instant application do not support the claimed method because they are all directed to the method of reprogramming fibroblast to generate iPSCs.
The details of the above identified steps are disclosed in the examples for the method of generating iPSCs by reprogramming fibroblasts, including the consolidating step, the pooled sample, monoclonal cell population, low serum/serum free medium, etc.
Thus, the amendments filed introduced new matter to the instant application.
In amended cases, subject matter not disclosed in the original application is sometimes added and a claim directed thereto. Such a claim is rejected on the ground that it recites elements without support in the original disclosure under 35 U.S.C. 112, first paragraph, Waldemar Link, GmbH & Co. v. Osteonics Corp. 32 F.3d 556, 559, 31 USPQ2d 1855, 1857 (Fed. Cir. 1994); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). See MPEP § 2163.06 - § 2163.07(b) for a discussion of the relationship of new matter to 35 U.S.C. 112, first paragraph. New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP § 608.04 to § 608.04(c). See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP § 2163.05 for guidance in determining whether the addition of specific percentages or compounds after a broader original disclosure constitutes new matter.

		
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-16, 18, 20, 23, and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Byrne et al., (2014; of record) in view of Thompson et al. (WO2008/107695; of record), Noggle et al. (WO2013/082509 A1, published June 6, 2013, IDS), and Heintze et al., (2013, Frontiers in Genetics) as evidenced by STEMCELL Technologies mTeSRTM1 (product information downloaded on 8/11/2022 from https://www.fishersci.no/shop/products/mtesr-1/15883465)
Regarding claims 14, 34 and 36, Byrne teaches protocol for genomic editing in human induced pluripotent stem cells utilizing CRISPR/Cas, wherein the potentially edited iPSCs can be cloned by single-cell FACS sorting (see p. 124, ¶1). Byrne teaches that targeted iPS cells can cloned by FACS sorting individual cells and expanded (p. 129).  Byrne suggests that one could also use PCR to verify the successful cutting and gene targeting (p. 127-28, #4.4); and also, for the purpose of genotyping the iPSC clones (p. 129+, #4.6).  Thus the combination of art clearly provides teachings and motivation for using PCR to analyze and verify that a cell has a modified genome.
Regarding claim 18, Byrne teaches that targeted iPS cells can cloned by FACS sorting individual cells and expanded (p. 129).
Regarding claim 20, Byrne teaches the introduction by nucleofection (p. 125, #4.3).
Byrne do not explicitly teach that multiple cell lines are edited in parallel (claim 14, step c); that the cells are imaged to determine whether cells are monoclonal or polyclonal (claim 14, step d); the automated plating of cells (claim 15); automated passaging of cells (claim 16).
However, prior to the effective date of the invention, Thompson teaches methods for large-scale automated production of stem cells (Abstract).  Thompson teaches providing a population of stem cells in a first culture vessel, introducing the culture vessel into a robot cell culture apparatus and culturing the cells under conditions conducive to proliferation (p. 4, lines 3+).  The cells may be modified to express a protein of interest, and can comprise an expression vector or a virus (p. 4, lines 23+).
Regarding claim 14, Thompson teaches that their methods can additionally comprise imaging equipment to assess the cells while sorting, or to assess when to harvest cells (p. 23, lines 25-29; p. 24, lines 1-10). Thompson teaches that the steps are carried out in parallel (p. 20, line 15+).
Although Thompson does not explicitly state that one could sort their cells in parallel (see claim 14), this would be obvious to the skilled artisan, given Thompson’s clear teachings that their methods can be done in parallel.  At p. 19, lines 22+, Thompson teaches that, “Following introduction of the DNA into the stem cells, the transfected cells are cultured, optionally under selection to isolate cells containing the DNA of interest. If e.g. antibiotic selection is used, colonies of positive cells can be picked manually or using an automated clone picking device and optionally expanded using conventional manual tissue culture methods prior to expansion or differentiation using automated methods, e.g. the methods of the invention.”  Thompson also teaches one could use an apparatus that can detect the expression of fluorescent reporter genes (e.g., GFP) (p. 24, lines 1-5).  Thus, Thompson clearly teaches that their methods can be used to process samples in parallel, and that they can be sorted automatically.  Thompson further teaches that mother flasks of cells were passaged into a minimum of two daughter flasks, and then expanded, harvested, and plated in 96 well plates and the analyzed using Guava Easy Cyte or FACs analysis (p. 43, lines 1-9).  
Regarding claims 15-16, Thompson teaches that their method can allow for cells to be plated and passaged (p. 11, lines 18+).
Regarding claim 18, Thompson teaches automated clone picking and expansion of the cells (p. 57, lines 1-9).
Thompson does not teach consolidating the sorted cells having the modified genome to produce a pooled sample (claim 14, step c).
However, Noggle teaches an automated system for generating iPS cells by contacting the cells with reprogramming factors, selectively sorting iPS cells using surface markers (p. 3, ¶8).  Noggle teaches that their system can sort 24 samples in parallel (p. 49, ¶155), and that their system can generate thousands of iPSCs in parallel resulting in an accelerated timeframe (p. 7, ¶26). Noggle teaches that the expansion unit automatically expands and selects the higher-quality clones (claim 19); wherein higher-quality clones are consolidated to fewer plates than prior to consolidation (claim 53).  See also, p. 11, #¶40, #37 and #44; p. 27, ¶82; p. 28, ¶82; p. 43, ¶123.  
Regarding claim 14, step (e), Noggle teaches that cells can be subjected to genetic analysis to determine that that the cells express markers expressed by iPS cells (see p. 32, ¶96).  Thus, using PCR to verify that a cell comprises a modified genome, by expression of transcription factors introduced into the cells to identify iPS cells would be obvious to the skilled artisan.
Accordingly, it would have been obvious to the skilled artisan to utilize an automated cell separator, such as those taught by Noggle, in the methods of Thompson with a reasonable expectation of success.  One of skill in the art would have been motivated to use the automated cell separators to efficiently and effectively sort cells with a specific phenotype of interest (in the instant case, cells with a modified genome).  Thompson clearly teaches that their methods can be automated, and Noggle provides guidance for automated cell sorters.   Noggle provides motivation for automation of producing iPSCs stating, “The inventive workflow system is capable of generating thousands of iPSCs in parallel resulting in an accelerated timeframe, in a period of months instead of the years, which would have previously been required. The inventive workflow system can be adapted to any cell isolation system for starting material and be applied to direct or indirect reprogramming and transdifferentiation, for example.”  See pages 7-8, ¶26.   In addition, it would have been obvious to consolidate the sorted cells having the modified genome, as taught by Noggle.  Noggle states, “To facilitate plate process, this cherry picking step can be performed over multiple passages to consolidate the clones onto a minimum number of plates.”  See p. 27, ¶82.  This would be a routine step for an ordinary skilled artisan, in addition, it would represent an efficient automated method to produce a pool of cells with the same modified genome for culture.  Furthermore, one of skill would use PCR to identify iPSC cells, as noted by Noggle, because PCR allows for early confirmation and identification of iPS cells (p. 32, ¶96).
Regarding the limitation directed to the cells being grown in low serum or serum-free media prior to or concurrently with step (a) (claim 14), Byrne teach a step of culturing human iPSCs for genome engineering under feeder-free conditions, in the defined mTser-1 medium (p.124, #4.1). Since mTser-1 medium is known to be serum-free according to STEMCELL Technology (see p.1, Description), Byrne’s teaching meets the new limitation.
 Regarding claim 35, Noggle teaches that sorting unit in their automatic system comprises a magnetic sorting unit that comprises magnetic beads (p. 10, ¶39 p. 52, claim 13).
Heintze teach that modifying the mammalian genome on a large-scale may lie in the use of CRISPR.  In particular, CRISPR is a cost-effective method that combines targeted genome editing with a simple, less-time consuming assay and may be compatible with high-throughput screening approaches.  See p. 1, col. 2; Table 1.  Heintze teaches that generation of a genomic library for genome editing using Cas9, for example, can be achieved by simple cloning of short DNA oligonucleotides into the respective CRISPR vectors, and that protocols for plasmid construction and subcloning are readily available, as well as protocols for the automation of this cloning (see p. 3, col. 2, Design).   In addition, transfection-based methods can be easily automated to enable the use of CRISPR/Cas9 system for high throughput screening (p. 5, col. 1, Delivery).  
Regarding claim 14, it would have been additionally obvious to the ordinarily skilled artisan to automate the gene editing system (claim 14, last 2 lines).  Thompson, Noggle and Heintze show that there is motivation in the art to automate all steps of producing induce pluripotent stem cells as well as modifying the genome of cells using CRISPR.  Heintze states that transfection-based methods can be easily automated to enable the use of CRISPR/Cas9 for high throughput screening (p. 5, col. 1, Delivery).  Noggle provides an automated system that has software that can be programmed to deliver reprogramming factors to cells (p. 3, ¶8 and ¶10; p. 35-36, ¶108).  Thus, it would be obvious to the skilled artisan to modify Noggle’s techniques, which deliver reprogramming factors to cells, and modify the software to additionally automate the delivery of a gene editing system, such as CRISPR/Cas9 in order to efficiently produce genetically engineered cells.  This is also suggested by the art of Heintze, who suggesting automating CRISPR/Cas9 technology for high throughput screening.  There would be a reasonable expectation of success because Noggle shows that automated systems can deliver various factors, such as vectors, small molecules, peptides or nucleic acids to cells.
Accordingly, it would have been obvious to the skilled artisan to modify the methods of Byrne, to automate the process, as taught by Thompson, Noggle and Heintze.  One of ordinary skill in the art would have had a reasonable expectation of success in automating the selection of cells modified by CRISPR/Cas, in view of Heintze’s teachings, which show that this technology is amenable to automation, and Thompson, who provide specific guidance on automation of selecting genetically modified cells.  It would have been obvious to the skilled artisan to automate the process taught by Byrne because it would represent an improvement on producing genetically modified iPS cells, and would allow for large scale production of genetically edited cells.  
Regarding the new claim (claim 36) directed to the sorting step by using FACS, as discussed above, Byrne teaches the potentially edited iPSCs can be cloned by single-cell FACS sorting (p.124, 1st para.), and thus, Byrne meets the limitation.
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Byrne et al. in view of Thompson et al., Noggle et al. and Heintze et al. as evidenced by STEMCELL Technologies as applied to claims 14-16, 18, 20, 23 and 34-36 above, and further in view of Wagner et al. (2010, JoVE Journal; of record). 
	Byrne, Thompson, Noggle, Beardsley, and Heintze are summarized and relied upon as detailed above.  They do not explicitly teach that the monoclonal cell population is cryopreserved (claim 23).
	However, prior to the effective date of the invention, Wagner teach methods of cryopreserving human iPS.  See Abstract and Protocol at p. 2.
	Accordingly, it would have been obvious to the skilled artisan to further cryopreserve the iPS cells produced by the combined methods of Byrne, Thompson and Heintze, with a reasonable expectation of success.  One of skill in the art would have been motivated to make this modification to freeze cells for later use.  The methods of Wagner provide the skilled artisan with efficient methods that are feeder-free and serum free to cryopreserve cells.  See Wagner, Abstract.  
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection was necessitated by the amendment. 
It is noted that a new 35 USC §112, new matter, rejection is presented upon the consideration of limitations introduced after the application filing. It is the Examiner’s position that the newly added limitations as discussed in the rejection changes scope of the claimed invention inconsistent with the disclosure in the specification of the originally filed application.
Regarding the 103 rejection, applicant asserted that the combined teachings of the cited references do not teach the newly added limitation directed to the cells contacted with a low serum or a serum-free medium prior or concurrently to the step (a). Applicant admitted that Byrne refers to the culturing of iPSCs in serum-free media, which is discussed in the claim rejection above, however, alleged that Byrne refers to the culturing of iPSCs after the step of reprogramming given that cells typically grown in high serum media prior to reprogramming in order to maximize cell growth rate and subsequently switched to low-serum or serum-free media following reprogramming. 
It is understood that the iPSCs cultured in mTeSR1 (serum-free medium) taught by Byrne is prior to genome engineering as clearly disclosed in p.124, #4.1. It appears that applicant refers “reprogramming” to “genetic engineering” intended in the claimed method. The Examiner respectfully disagrees with the applicant’s interpretation of the teaching by Byrne. There is no disclosure or any evidence supporting the applicant’s interpretation that the culturing iPSCs in a low serum or serum-free medium is after “reprogramming” or “genetic engineering”. Secondly, if “reprogramming” is not the same as “genetic engineering by using the editing reagent” as claimed, it is not clear what “reprogramming” applicant is referring to. While the specification of the instant application discloses “reprogramming” in the context of generating iPSCs from somatic cells, however, it is understood that the instant claims are directed to an automated method producing genetically engineered iPSCs using genome editing reagent, not about reprogramming somatic cells into iPSCs. Thus, the newly added limitation of “cells are grown in low serum or serum free media” is understood that iPSCs are cultured in a low serum or a serum-free medium. 
Contrary to the applicant’s allegation, it is the Examiner’s position that Byrne teaches that iPSCs are cultured in mTeSR-1 medium prior to genome engineering, and the mTeSR-1 medium is well known in the art as a serum-free medium as discussed in the claim rejection citing an evidentiary reference from STEMCELL Technologies, and applicant has acknowledged it.
Thus, it is the Examiner’s position that the newly added limitation is taught by Byrne et al., and the combined teachings of the cited references render the claimed invention obvious.
Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/           Primary Examiner, Art Unit 1632